,
    A6"'"245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 of!   \vr
                                          UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Offenses Committed On or After November 1, 1987)
                                    v.
                                                                                    Case Number: 3:19-mj-23738
                     Perla Alondra Nunez-Martinez
                                                                                    Lupe C Rodriguez
                                                                                    Defendant's Attorney


    REGISTRATION NO. 89012298

    THE DEFENDANT:
     IZI pleaded guilty to count(s) :_l:_o.:..:f:_C.:...o:_m_pc...l_ai_·n_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     •    was found guilty to count(s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                      Nature of Offense                                                                 Count Number(s)
     8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                       1

      D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      D Count(s)                                                                     dismissed on the motion of the United States.
                       ------------------
                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:
                             j•
                             ;ti
                           1ITl TIME SERVED
                                      I
                                                                               • _________     days

        IZI Assessment: $10 WAIVED IZI Fine: WAIVED
        IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      \P1e defendant's possession at the time of arrest upon their_deport~tioq oii;p,,n,i-.~vali 1 ,r,_,,7 _
       /!Sl Cf\ui;li~eqo;u,ends/d~~!"ndant be deported/removed with relative,               1.)-\~ VfJ N
                                                                                                  1, I 11.L-- charged in case
            \l;\ll
            ,
                       \/,,,_;;,
                       I
                                 II__,!./\
                                 I~ .! ·
                                                                                  1,,r1_V1I"1,-,·i\'!-'7
                                                                                   \, !. P-\!,•1, I1\~\
                                                                                                    \'.l r V·
    .                V

          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of naine, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, September 12, 2019
                                                                               Date of Imposition of Sentence

                                                                                        .     ,     ...           'I'
                                                                                    i'l A '\         J \            '   •   •
                                                                                /     ~v ,         L. •\_ :::-:::' I \.-,,-.
                                                                               HONORABLE RICHARD L. PUGLISI
                                                                               UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                         3: l 9-mj-23738
